     Case 20-20364-JAD            Doc 4 Filed 02/02/20 Entered 02/03/20 08:30:04                    Desc Notice
                                    to File Claims (Case Op Page 1 of 1
Form 154A
                                   UNITED STATES BANKRUPTCY COURT                            4
                                   WESTERN DISTRICT OF PENNSYLVANIA

In re:                                                                  Bankruptcy Case No.: 20−20364−JAD

                                                                        Chapter: 13
Tasha Marie McKenzie
aka Tasha Marie McKenzie−Hayes
  Debtor(s)

                                       NOTICE TO FILE PROOF OF CLAIM

NOTICE IS GIVEN THAT:

   Creditors who wish to share in any distribution of funds must file a proof of claim with the clerk of the bankruptcy
court at the address below on or before April 10, 2020.

   Creditors who do not file a proof of claim on or before this date might not share in any distribution from the
debtor's estate.

    The proof of claim form ("Official Form B410") can be obtained at the United States Courts Web site:
(http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx) or at any bankruptcy clerk's office. It may
be filed by regular mail. If you wish to receive proof of its receipt by the bankruptcy court, enclose a photocopy of the
proof of claim together with a stamped, self−addressed envelope or you may access the court's PACER system
(www.pacer.psc.uscourts.gov) to view your filed proof of claim.

   There is no fee for filing the proof of claim.

   Any creditor who has filed a proof of claim already need not file another proof of claim.

  Governmental units must file their claims 180 days after the date of the order for relief or the date listed above,
whichever is later.

Address of the Bankruptcy Court                                                 Michael R. Rhodes
  U.S. Bankruptcy Court                                                         Clerk, U.S. Bankruptcy Court
  c/o CLAIMS CLERK
  5414 U.S Steel Tower
  600 Grant Street
  Pittsburgh, PA 15219

Dated: 2/3/20
